--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Endeavor Power Corp 8-K [edvp-8k_110712.htm]
Exhibit 10.22
 
MODIFICATION AGREEMENT OF THE LICENSE
OF
INTELLECTUAL PROPERTY


THIS AGREEMENT OF THE LICENSE OF INTELLECTUAL PROPERTY (the “Agreement”) entered
into on the 30th day of September 2011 (the “Effective Date”) is for the
Modification of the Agreement of the License of Intellectual Property, by and
between


THE PARTIES:


MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under the
laws of the State of Nevada (hereinafter referred to as the "LICENSOR"); and


PARALLAX DIAGNOSTICS, INC., a corporation organized and existing under the laws
of the State of Nevada (hereinafter referred to as the “LICENSEE”).


RECITALS


WHEREAS, LICENSOR has developed, acquired and is the proprietary owner of
certain rights, titles and interest in and to technology and information which
it owns, or lawfully possesses for itself or holds valid licenses from others,
which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding
certain technology, and has developed and is the proprietary owner of certain
patented processes along with certain rights, titles and interests in and to the
technology and information which it owns, or lawfully possesses; and


WHEREAS, LICENSOR is the holder of four Patent Pending Applications which are
part of this License Agreement in a defined Field of Use. The Abstracts and
descriptions of Patent Pending Applications are in Exhibit “A”; and


WHEREAS, LICENSEE is a bio-medical, development, manufacturing and marketing
company that will produce, brand, develop, manage and provide sales strategy for
all aspects of a full marketing program to manufacture and sell all of
LICENSOR’S Intellectual Properties as set forth in the this Agreement and
Exhibits under LICENSOR’S and/or LICENSEE’S Brand Names and under LICENSOR’S
and/or LICENSEE’S trademark or any other Brand Names designated by LICENSEE; and


WHEREAS, LICENSEE is desirous of Licensing the rights to the Patent Pending
Applications outlined in Exhibit “A” or other like privileges in Field of Use
Exhibit “B” for worldwide use.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
 

--------------------------------------------------------------------------------

 


WHEREAS, it is the intent of the LICENSEE, to file with the FDA for clearance to
market, and sell all the Products, under LICENSEE’S Brand Name or
Names.  LICENSOR herein agrees to assist, provide documentation, and join in any
and all applications for approval required by the FDA.


WHEREAS, pursuant to the terms and subject to the conditions hereof, the
LICENSOR has agreed to License, and the LICENSEE has agreed to License the right
to use the Patent Pending Application claims and processes in the Field of Use
detailed in Exhibit “B” for world wide use.


WHEREAS, the Parties to this Agreement acknowledge and agree that this License
shall include all applications of the Target System presently utilized or which
may be developed in the future by either Party to this Agreement as long as it
is within the defined “Field of Use” further defined in Exhibit “B”.


WHEREAS, LICENSOR entered into an Agreement of the License of Intellectual
Property with Parallax Diagnostics, Inc on September 10, 2010 and is attached
herewith as Exhibit “C”; and


WHEREAS, LICENSOR has agreed to modify the September 10, 2010 Agreement of the
License of Intellectual Property as it pertains to Cash Compensation and
Royalties; and


WHEREAS, LICENSOR has agreed to change the terms of the September 10, 2010
Agreement of License of Intellectual Property as it pertains to cash payments of
a total of seven hundred and fifty thousand ($750,000) dollars payable in two
separate payments of three hundred and seventy-five thousand ($375,000) each to
an increase in the Royalty owed and payable as part of the Royalty section of
the Agreement; and


WHEREAS, LICENSEE has agreed to accept the modifications of its Agreement of
License of Intellectual Property with LICENSOR under the Terms and Conditions
described in the Modification Agreement of the License of Intellectual Property.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound, LICENSOR and
LICENSEE hereby agree as follows:
 
DEFINITIONS


1.1          Definitions. Whenever used in this Agreement, the Recital above, or
any Exhibit hereto, unless otherwise required by the subject matter or the
context, the following terms shall have the meanings respectively ascribed to
them:


“Patents Pending”: means U.S. Patent Application No. 11/924,033 (“Portable
Apparatus for Improved Sample Analysis”), No. 11/856,925 (“Method for
Determining the Immune Status of a Subject”), No. 11/221,252 (“Method of
Producing a Plurality of Isolated Antibodies to a Plurality of Cognate
Antigens”), No. 11/221/ 038 (“Method of Identifying drugs, targeting moieties or
Diagnostics”).
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
2

--------------------------------------------------------------------------------

 
 
“Field of Use”: means diagnostic testing for any disease or medical condition
that can be transmitted by one human to another within the diagnostic health
care industry, mobile and non-mobile, which industry focuses on providing
healthcare and diagnostic solutions and services, but not limited to Hospitals,
Emergency Medical Vehicle Care, Mobile Health Clinics, Schools, Government
Agencies, retail drug stores and corporations. Field of Use is further described
in Exhibit “B”.


“Territory”: means the entire world described in Exhibit “C”.
 
“Gross Revenue”:  means all revenue or other consideration recognized by
Licensee in accordance with United States Generally Accepted Accounting
Principles related to use of the Licensed Patents in the Territory and Field of
Use, including through Target Platform Products or Services, including sales,
licenses, leases, subscriptions and maintenance, services, development and
consulting fees.


“Affiliate” means, in respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first Person.


“Ancillary Agreements”: None at the present time.
 
 
“Best knowledge” means, in respect of a Person, that nothing has come to the
attention of that Person that gives such Person actual knowledge of the
existence or absence of any material information or fact bearing on the matter.


“Claim” means a written notice asserting a breach of a representation, warranty
or covenant specified in the Agreement which shall reasonably set forth, in
light of the information then known to the party giving such notice, a
description of and an estimate (if then reasonable to make) of the amount
involved in such breach or for a claim for injunctive relief.


“Confidential Information” means any confidential or secret information or data,
whether or not reduced to writing, pertaining to the license product, including
scientific or technical knowledge, expertise, skill, practice, proprietary
rights, copyrights, patented or un-patented inventions, formulas, trade secrets,
manufacturing techniques and procedures, analytical methodology, processes, and
data and shall include any and all technology, pending and existing intellectual
property matters, including patenting, and copyrighting of LICENSOR’S product
lines, technologies and inventions, and future plans and operations done in
support of such future plans and operations.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
3

--------------------------------------------------------------------------------

 
 
Provided however, that in respect of the obligations of either party hereunder,
the term "Confidential Information" shall not include any information that (i)
is now or subsequently enters the public domain through means other than direct
or indirect disclosure by a party in violation of the terms of this Agreement or
(ii) is lawfully communicated to a party by a third party, free of any
confidentiality obligation, subsequent to the date hereof.


“Commencement of Term of Agreement Date” means the commencement of the Term of
this Agreement as set forth in paragraph 2.2 (b) below.


“Completion Date” means the date upon which Roth Kline, Inc. shall have received
written notice to the effect that the FDA has issued to Roth Kline, Inc. a
Regulatory Clearance in the Field of Activity


“Competing Person” means any Person a substantial majority of whose business is
in the same or similar business of LICENSEE and who is a direct competitor of
LICENSEE or any of its Affiliates that is an Affiliate of such Person
 
“Control” means (i) when used in respect of any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ownership of voting securities,
by contract or otherwise, and (ii) when used in respect of any security, the
possession, directly or indirectly, of the power to vote, or to direct the
voting of, such security or the power to dispose of, or to direct the
disposition of, such security.


“Controlling Person” means, in respect of any business organization or other
legal entity, a Person having control of such business, organization or entity,
and any second Person having Control of such first Person, and so on in an
ascending order up to and including the last Person having Control of the next
preceding Person who is not subject to the Control of any other Person.
 
“Enhancements” means any change, correction, modification, improvement,
enhancement, addition or revision to the Licensed Products.


“FDA Clearance” means an application to the FDA for the sale or other
distribution of FDA 510K small device for professional use and/or OTC for the
Target System process , as well as all other FDA Clearances obtained by either
LICENSOR or LICENSEE pursuant to this Agreement.
 
“Governmental Authority” means any governmental body, agency or official of any
county or political subdivision of any country.


“Indemnified Party” means the Person who is entitled to indemnification for, and
to be held harmless in respect of, a claim, cause of action or any other
proceedings, as provided under the terms and subject to the conditions of this
Agreement.


“Indemnifying Party” means the party hereto that is obligated to indemnify and
to hold harmless another Person in respect of a claim, cause of action or any
other proceeding, as provided under the terms and subject to the conditions of
this Agreement.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all intellectual and industrial property and
includes (i) four Patent Pending Applications described in Exhibit “A”.


“Intellectual Property Rights” means all intellectual and industrial property
and other proprietary rights in respect of Intellectual Property, and includes
all right to Intellectual Property.


“Know-How” means “The Confidential Information” and proprietary information,
including any patents, formula, pattern, compilation, method, invention,
technique or process, used in the creation of the Licensed Product.


“Licensed Product” means those certain proprietary rights of LICENSOR as
described in Exhibits “A”.


“LICENSOR” means Montecito Bio Sciences, Ltd. organized and existing under the
laws of the State of Nevada.


“LICENSEE” means Roth Kline, Inc., a corporation organized and existing under
the laws of the State of Delaware.


“Person” means a human being, partnership, association, joint venture,
corporation, legal representative, trustee, and trustee in bankruptcy, receiver
or any other legal entity whatsoever.


“Regulatory Clearance” means (a) (i) in the case of a product, a clearance by
the FDA and (ii) in the case of product clearance by the FDA for the sale or
other disposition of the patent target system for its specific and intended use;
or (b) in the event of any change in the regulatory process, a clearance similar
to the foregoing for the sale and distribution of said product.


“Term” means the term of this Agreement as set forth in paragraph 2.2 (a) Term.


“Third Party Claim” means, in respect of the obligations of an Indemnifying
Party hereunder, a claim asserted against, imposed upon or incurred by the
Indemnified Party by any third party.


1.2          Additional Terms. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" and
shall be deemed to be followed by the phrase "without limitation." All
references to "party" and "parties" shall be deemed references to the parties to
this Agreement and to a party's successor in title unless the context shall
otherwise require. All references to Sections and Paragraphs shall be deemed
references to Sections and Paragraphs of this Agreement, unless the context
shall otherwise require. All references herein to Schedules and Exhibits shall
be deemed to be references to the Schedule(s) and Exhibit(s) attached to this
Agreement. The terms "this Agreement", "hereof", "hereunder", and similar
expressions refer to this Agreement as a whole and not to any particular Article
or Section or other portion hereof and include any agreement supplemental
hereto. The conjunction "or" shall be understood in its inclusive sense
(and/or).
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
5

--------------------------------------------------------------------------------

 
 
1.3          Headings. The division of this Agreement into Articles and Sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.


GRANT


 2.1         License of Patent Pending Applications


Upon the terms and subject to the conditions set forth in this Agreement, the
LICENSOR hereby assigns, conveys and delivers to the LICENSEE, and the LICENSEE
hereby acquires from the LICENSOR, all right, title and interest of the LICENSOR
in and to the following; (i) certain inventions, formulae, manufacturing
secrets, processes and know-how with respect to the manufacture of certain
bio-medical products and processes and (ii) certain intellectual property and
inventions used in connection with said products.  A true and correct copy of a
list of the Patent Pending Applications and associated USPTO numbers afforded
the Patent Pending Applications are attached as Exhibit “A”.


Subject to the terms and conditions of this Agreement, LICENSOR hereby grants
LICENSEE the world wide exclusive right to sub-license, sell, have sold, make,
have made, develop, have developed, further develop and modify, or have further
developed or modified. all LICENSOR Products & Processes hereby defined under as
specified in Exhibit “A” hereof under LICENSOR’s and/or LICENSEE’s own Trade
Names, Brand Names and Trademark within the Field of Use as defined in Exhibit
“B”.


2.2           Term


(a)           The Term of this Agreement shall be in perpetuity under the terms
and conditions of the Agreement unless terminated under the provisions of
Article 10 of the Agreement.


2.2.1       Commencement of Term of Agreement Date: The Effective Date of this
Agreement is the date of its execution.
 
2.4          Use of Trademark


LICENSOR hereby grants LICENSEE the right to use and display LICENSOR’S
trademarks, service marks, and trademarks and trade names that are applicable to
LICENSOR Product(s) under this private labeling agreement. LICENSEE may use any
of LICENSOR’S Marks as part of its corporate, trade or other business name.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
6

--------------------------------------------------------------------------------

 
 
2.5          Royalties.


2.5.1           For each calendar quarter, LICENSEE shall owe LICENSOR royalties
equal to three and one half percent (4.5%) of Gross Revenue.


2.5.2           LICENSEE Royalty payment of four and one half percent (5%) will
be reduced to three and one half percent after the LICENSEE has paid the
LICENSOR seven hundred and fifty thousand ($750,000) out of Royalty Revenue
derived from the one percent (1%) increase in Royalty Payment from the September
10, 2010 Agreement of License of Intellectual Property between Montecito Bio
Sciences, Ltd and Parallax Diagnostics, Inc.


2.5.3           LICENSEE shall pay Montecito Bio Sciences, Ltd quarterly
royalties as calculated in this Section 2.6.1 only for the amount of those
royalties due in that calendar quarter. There will be no carryover from calendar
quarter to calendar quarter.


2.5.4           Payment Timing.  Payments due under Section 2.5.1 shall be due
in full within thirty (30) days after the last day of the calendar quarter for
which payment is due.


ARTICLE 3


       3.1           Patents


LICENSOR’S Assigned Patent Pending Applications are specified in EXHIBIT “A”
attached hereof.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE LICENSOR


To induce the LICENSEE to acquire the License rights, the LICENSOR hereby makes
the following representations and warranties:


4.1          Organization. Standing and Qualifications. LICENSOR, MONTECITO BIO
SCIENCES, LTD is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Nevada. The LICENSOR has full power and
authority to carry on its business as it is now being conducted and to own the
property and assets it now owns. The Individual LICENSORS have full rights to
enter into this Agreement.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
7

--------------------------------------------------------------------------------

 
 
4.2          Authorization. The LICENSOR that is a Corporation has full power
and authority to execute and deliver this Agreement to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action required by law, the LICENSOR’S
Articles or otherwise to be taken by the LICENSOR to authorize the execution and
delivery of this Agreement and the agreements specified herein or the
consummation of the transactions contemplated hereby and thereby.


4.3          Binding Agreements. This Agreement constitutes the legal, valid and
binding obligations of the LICENSOR, enforceable in accordance with its terms.


4.4          No Violation. Neither the execution and delivery by the LICENSOR of
this Agreement nor the consummation by the LICENSOR of the transactions
contemplated hereby will (a) violate any provision of the Articles of Montecito
Bio Sciences, Ltd.; (b) conflict with or violate any statute, law, regulation,
rule, order, judgment or decree of any court or Governmental Authority binding
upon or applicable to the LICENSOR. The LICENSOR is not a party to, nor is it
bound by, and the LICENSOR Product Line is not subject to, any agreement or
commitment that prohibits the execution and delivery by the LICENSEE of this
Agreement or the consummation of the transactions contemplated hereby.


4.6          Litigation. No action, suit, audit, or to the Best Knowledge of the
LICENSOR no proceeding or investigation, by or before any court or governmental
or other regulatory or administrative agency or commission is currently pending
or, to the Best Knowledge of the LICENSOR threatened, against, involving or
arising in connection with the LICENSOR’S Product Line or that questions or
challenges the validity of this Agreement or any action taken or to be taken by
the LICENSOR pursuant to this Agreement.


4.7          Right to License LICENSOR’S Product Line. LICENSOR has the right to
license the intellectual property as described in Exhibits “A” and the right to
manufacture Products utilizing said intellectual property rights and patents
pending under the defined terms in Field of Use as defined in Exhibit “B”.
 
ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF THE LICENSEE


To induce the LICENSOR to enter into this License Agreement with the LICENSEE,
the LICENSEE hereby represents and warrants to the LICENSOR as follows:


5.1          Corporate Organization and Good Standing. The LICENSEE is a
Corporation, duly organized, validly existing and in good standing under the
laws of the State of Nevada.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
8

--------------------------------------------------------------------------------

 
 
5.2          Authorization. The LICENSEE has full corporate power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action required by law, the
LICENSEE’S Articles of Incorporation, or otherwise to be taken by the LICENSEE
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.


5.3          Binding Agreements. This Agreement constitutes the legal, valid and
binding agreements of the LICENSEE enforceable in accordance with its terms.


5.4          No Violation. Neither the execution and delivery by the LICENSEE of
this Agreement nor the consummation by the LICENSEE of the transactions
contemplated hereby, will (a) violate any provisions of the Articles of
Incorporation of the LICENSEE; (b) conflict with or violate any statute, law,
regulation, rule, order, judgment or decree of any court or Governmental
Authority binding upon or applicable to the LICENSEE or by which the property or
assets of the LICENSEE are bound or affected.
 
ARTICLE 6
 
COVENANTS OF THE PARTIES


6.1          Cooperation.


(a) Each party shall cooperate reasonably with the other in preparing and filing
all notices, applications, reports and other instruments and documents which are
required by any statute, rule, regulation or order of any Governmental Authority
in connection with the transactions contemplated by this Agreement, including
the Private Label of the licensed Product with the FDA.


(b) LICENSEE agrees not to use or exploit LICENSOR’S Product Line in a manner
that can be reasonably foreseen to bring it into disrepute or materially
diminish the value of exploiting such Product Line in connection with the
marketing, promotion, distribution, sale, licensing or use of the Products.


ARTICLE 7


CONFIDENTIAL INFORMATION


7.1          Confidentiality of Intellectual Property of LICENSOR and Customer
Proprietary Marketing Data of LICENSEE


It is expressly understood and agreed that all intellectual property and data
furnished to LICENSEE by LICENSOR or any information or data regarding customers
or data provided by LICENSEE to LICENSOR and such data as may be provided by one
to the other regarding and including that required for the proper marketing,
sale or re-sale of its products, all of which constitutes a valuable
intellectual proprietary property and trade secret(s) of LICENSOR or LICENSEE,
as the respective party providing such data has divulged.  Providing such
material, under any circumstances, shall not constitute a grant of any right of
reproduction, manufacturing, distributing, resale, re-licensing (except as later
set forth) or ownership in any manner whatsoever.  Both LICENSEE and LICENSOR
agree as follows:
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
9

--------------------------------------------------------------------------------

 
 
(a) To observe complete confidentiality with regard to all aspects of such data
including, without limitation, agreeing not to disclose or otherwise permit any
other person or entity access to, in any manner, any such data in any form
whatsoever.  Such disclosure or access shall only be permitted to an employee of
LICENSOR or LICENSEE as the case might be of the Marketing Plans, Business
Relationships, Automated Customer Service (CRM) Systems and any other
proprietary business or client information as permitted and on the terms and
conditions defined in this License Agreement with the only exception being a
third-party who has signed a Non-Disclosure Agreement with the Company prior to
the transference or communication of confidential Company data ;


(b) To ensure that both LICENSOR and LICENSEE and their respective employees,
agents, representatives, independent contractors, customers, sub contractors or
sub LICENSEE’S and business invitee’s and guests are advised of the confidential
nature of such data and to insure by agreement or otherwise that they are
prohibited from copying or revealing, for any purpose whatsoever, the contents
of the data;


(c) LICENSEE shall not alter or remove any copyright or proprietary rights
notice of identification, which indicates LICENSOR’S ownership of the Product.
LICENSOR shall not alter or remove any proprietary rights, notice of
identification, which indicates LICENSEE’S confidential data, including customer
data:


(d) Each respective party agrees to notify the other promptly and in writing of
the circumstances surrounding any possession, use or knowledge of any such data
of which either LICENSOR or LICENSEE has knowledge by any person or entity other
than those authorized;


(e) Each respective party agrees to take any and all actions reasonably
necessary or desirable to ensure continued confidentiality and protection of all
such data and to prevent access to such data by any person or entity not
authorized by this section.


Should this Agreement terminate for any reason (including without limitation,
breach by LICENSEE of any of its obligations hereunder), the confidentiality
provisions of this Agreement shall survive the termination of this Agreement and
shall continue to be binding upon both LICENSOR and LICENSEE.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 8


PROTECTION OF THE LICENSOR’S RIGHTS


8.1          Notice of Infringement or Unauthorized Use. LICENSEE shall promptly
inform LICENSOR in writing of any act of infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting, the Licensed Property, or any Enhancements thereto,
that is discovered by LICENSEE or is otherwise brought to its attention. Each
party shall promptly inform the other party in writing of any notice of claim or
action, or any threatened claim or action, against either party by any third
Person arising out of in any way related to the Licensed Product.


8.2          Institution, Prosecution and Defense of Claims.


(a) (i) Promptly following the delivery to the LICENSOR of notice from the
LICENSEE of any act of any infringement, unauthorized use, piracy or
misappropriation of, or breach of any confidentiality agreement or affecting the
Assigned Property, or, in the case where such infringement, unauthorized use,
piracy misappropriation or breach is discovered by the LICENSEE or is otherwise
brought to its attention and the LICENSEE provides to the LICENSOR written
notice thereof, then promptly following the delivery of such notice to the
LICENSOR, the LICENSOR shall take such steps as shall be necessary in order to
protect the LICENSEE and the LICENSOR’S rights with respect to the said Licensed
Property, respectively, including, but not limited to, instituting or
authorizing others to institute any claim, suit or proceeding at law or in
equity arising out of or related to the infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting the Licensed Property.
 
(ii) The institution, prosecution, maintenance and control of any claim, suit or
proceeding at law or in equity arising out of or related to, or in any way
affecting the Licensed Property shall be subject to the direction and control of
the LICENSOR, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the LICENSOR.


(b) If requested by LICENSOR, LICENSEE shall join the LICENSOR as, a party
complainant in any such claim, suit or proceeding.


(c) LICENSOR shall defend, at its own expense; any claim that a Third-Party
shall institute affecting the Assigned Product granted to the LICENSEE herein.
LICENSEE shall cooperate fully in the defense of any such claim, suit or
proceeding against any party by a third Person, brought in connection with,
arising out of or related to the Licensed Property, and each party shall execute
such documents and take such actions as may be reasonably requested by the other
party and consistent with the rights and obligations of the parties hereunder.


(d) LICENSOR shall indemnify LICENSEE for any costs, damages, or other expenses
suffered by LICENSEE in connection with any Third-Party claiming that said
Third-Party is the owner or has rights to the Assigned Product licensed to
LICENSEE.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
11

--------------------------------------------------------------------------------

 
 
(e) LICENSEE may, in its sole discretion, and with the consent of LICENSOR,
undertake to institute and prosecute any claim, suit or proceeding at law or in
equity arising out of or related to, or in any way affecting the Assigned
Property in which case it shall be subject to the direction and control of the
LICENSEE, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the LICENSEE.  If requested by LICENSEE, LICENSOR
shall join the LICENSEE as a party complainant in any such claim, suit or
proceeding


ARTICLE 9


INDEMNIFICATION


9.1          Survival of Representations and Warranties and Covenants. Except as
otherwise expressly provided herein, all representations and warranties made by
any party in this Agreement shall survive from and after the date hereof and
shall continue in effect for a period of two (2) years from the date hereof, and
all covenants made by any party in this Agreement shall survive indefinitely
unless otherwise terminated by the parties. Any right of indemnification
pursuant to this Article 13 in respect of a claimed breach of any
representation, warranty or covenant shall expire at the date of expiration of
the representation, warranty or covenant claimed to be breached (the "Expiration
Date"), unless on or prior to the Expiration Date a Claim has been made against
the party from whom indemnification is sought. If a Claim is timely made, it may
continue to be asserted beyond the Expiration Date of the representation,
warranty or covenant to which such Claim relates.


9.2          Indemnification.


(a) The LICENSOR hereby agrees to indemnify and hold harmless LICENSEE from and
against all Damages asserted against, imposed upon or incurred by LICENSEE,
directly or indirectly, by reason of or resulting from, any breach or inaccuracy
of any representation, warranty or covenant of the LICENSOR set forth in this
Agreement.


(b) The LICENSEE hereby agrees to indemnify and hold harmless LICENSOR from and
against all Damages asserted against, imposed upon or incurred by LICENSOR,
directly or indirectly, by reason of or resulting from any breach or inaccuracy
of any representation, warranty or covenant of the LICENSEE set forth in this
Agreement.


9.3          Limitation of Indemnification. LICENSOR herein shall be obligated
to indemnify LICENSEE for only such Third-Party Claims that are established by a
court judgment or order against LICENSEE involving and limited to the
Proprietary Patent(s) or any Enhancements thereto. The obligations and
liabilities of LICENSOR to indemnify LICENSEE shall be subject to the following
terms and conditions:
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
12

--------------------------------------------------------------------------------

 
 
(a)               LICENSOR shall indemnify and save LICENSEE harmless from all
liability for actual infringement of any Third-Party Patent(s) claimed by said
Third-Party to be the Patent(s) used and developed by LICENSOR. And, LICENSOR
shall indemnify and save LICENSEE harmless from and against all costs, counsel
fees, expenses and liabilities incurred in or about any claim of or action for
such infringement; provided however, that LICENSEE shall promptly notify
LICENSOR, in writing of said Third-Party Claim and transmit to LICENSOR all
papers served on LICENSEE in any suit involving such claim of infringement, and
provided further, that LICENSEE permits LICENSOR to have entire charge and
control of the defense of any such suit.
 
(b)              LICENSEE shall provide LICENSOR with all records and documents
within the LICENSEE’S possession, custody, or control relating to any
Third-Party Claim. Nothing in this provision shall be deemed to constitute a
waiver of any attorney-client, work-product or joint defense privilege.


(c)               LICENSOR’S indemnity obligation set forth in this Section
shall survive the termination or expiration of this Agreement with respect to
the Third-Party's Claim of rights to the Proprietary Patent(s) of LICENSOR which
occurs during the Term.


ARTICLE 10


TERMINATION


10.1        Termination of this Agreement


If either party breaches a material provision of this Agreement and fails to
cure such violation within ninety (90) days after written notice of said breach
has been mailed by the other party, this Agreement shall terminate.  Upon
termination, the terms and conditions herein will continue to apply to LICENSOR
Products owned by LICENSEE.  If any outstanding debts are owing to either party
by the other, these amounts shall become due and payable immediately.


(a)           LICENSEE’S Default. If any of the following events occur, LICENSEE
shall be in default and LICENSOR shall have the right to immediately terminate
this Agreement upon written notice to LICENSEE.


If LICENSEE ceases to function as a going concern, makes an License for the
benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;


LICENSEE ceases to carry on the business of the manufacturing, marketing or
selling LICENSOR’S Products for more than a one (1) year period;
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
13

--------------------------------------------------------------------------------

 
 
(b)           LICENSOR’S Default. If any of the following events occur, LICENSOR
shall be in default and LICENSEE, at its option, shall have the right to
terminate this Agreement upon thirty (30) days written notice to LICENSOR.


LICENSOR ceases to function as a going concern, makes an License for the benefit
of creditors, files a petition in bankruptcy, permits a petition in bankruptcy
to be filed against it, or admits in writing its inability to pay its debts as
they mature or if a receiver is appointed for a substantial part of its assets;


(c)           Obligations on Termination. Upon termination of this Agreement for
any reason whatsoever, LICENSEE and LICENSOR shall perform each and all of the
following obligations, all of which shall survive such termination:


(i) LICENSEE shall discontinue the use of any LICENSOR trade or service Marks.


(ii) LICENSEE will promptly refer to LICENSOR the details of any verbal or
written inquiries LICENSEE may receive regarding any of LICENSOR’S Products,
and, in the case of written inquiries, will provide copies thereof to LICENSOR;


(iii) LICENSEE shall do all other things as LICENSOR may reasonably request for
the purpose of terminating LICENSEE’S business and contractual arrangements with
LICENSOR and effecting an orderly transition of sales and/or service from
LICENSEE to LICENSOR.


ARTICLE 11


CONSIDERATION


11.1        Consideration for License.


Upon the execution of the Agreement, LICENSEE to LICENSOR. Said represent the
consideration paid by LICENSEE to LICENSOR for the rights granted under this
Agreement


ARTICLE 12


MISCELLANEOUS PROVISIONS


12.1        Notices


(a)           All notices, request, demands and other communications which are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) on the date of delivery when delivered
by hand; (ii) on the date of transmission when sent by facsimile transmission
during normal business hours with telephone confirmation of receipt; (iii) on
the next business day after transmission when sent by facsimile transmission
after normal business hours; (iv) two (2) days after dispatch when sent by a
reputable courier service that maintains records of receipt or (v) five (5) days
after dispatch when sent by registered mail, postage prepaid, return=receipt
requested; provided that, in any such case, such communication is addressed
provided in the immediately following paragraph (b).
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
14

--------------------------------------------------------------------------------

 
 
(b)           All notices, request, demands and other communications, which are
required or may be given pursuant to the terms of this Agreement shall be
addressed as follows:



 
(i)
If to LICENSOR.
         
Edward W. Withrow III
   
Montecito Bio Sciences, Ltd
   
1327 Ocean Avenue, Suite M
   
Santa Monica, California 90401.
   
eww@montecitobiosciences.com
       
(ii)
If to LICENSEE.
         
J. Michael Redmond
   
Parallax Diagnostics, Inc
   
2 Canal Park, 5th Floor
   
Cambridge, MA 02141
   
miker@parallaxdiagnostics.com



Or to such other address as any party shall have designated by notice in the
foregoing manner to the other parties.


12.2        Compliance with Laws. In connection with the License granted herein
and the consummation of the transactions contemplated hereby and the performance
by a party of its obligations hereunder, each of the LICENSOR and the LICENSEE
shall comply with all applicable laws, requirements, rules, regulations and
standards of Governmental Authorities of any pertinent jurisdiction so that
neither of the parties shall be subject to any fines or penalties; or violate
any laws or regulations affecting the lease, license and sale of the Products
contemplated herein.


12.3        Authority to Contract and Perform. Both LICENSOR and LICENSEE
represents that they each respectively have full right and authority to enter
into this Agreement and to perform its obligations and that it has not made and
will not make any contract or commitment contrary to the terms of this
Agreement.


12.4        Ethics and Compliance with Law. Both LICENSOR and LICENSEE covenant
each with the other, that they will maintain the highest ethical business
standards and avoid and refrain from being involved in any activities which may
in any manner disparage the LICENSOR’S or LICENSEE’S Products.  Furthermore in
the conduct of its business, both LICENSOR and LICENSEE will comply with all
applicable Federal, State and local laws, rules and regulations.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
15

--------------------------------------------------------------------------------

 
 
12.5        Choice of Law. The validity, construction and performance of the
Agreement shall be interpreted, construed and enforces according to the laws of
the State of California.


12.6        [Intentionally Omitted]


12.7        Entire Agreement. This Agreement (together with the Exhibits
expressly identified in this Agreement) constitutes the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersedes
all prior agreements and understandings of the parties, oral and written, in
respect of such subject matter.


12.8        Binding Effect. This Agreement binds and insures the benefit of the
parties hereto, their respective heirs, representatives, successors or assigns.


12.9        Paragraph Headings. The paragraph headings in this Agreement are for
convenience only, and they have no substantive or interpretive effect.


12.10      Waiver. Neither modification of this Agreement nor any waiver of any
term or condition hereof shall be effective unless it is in writing and signed
by the parties hereto.  If either party fails to meet the requirements of any
term of this Agreement or waives any breach hereunder, that failure or waiver
will neither prevent a subsequent enforcement of such term nor be deemed a
waiver of any subsequent breach.


12.11      Partial Invalidity. In the event of the determination that any terms,
covenant or condition of this Agreement is of no force or effect, the remaining
terms, conditions or covenants contained herein shall not be affected thereby,
and the obligations of the parties hereto with respect to the performance of the
remaining terms, covenants and conditions shall continue in full force and
effect.


12.12      License. The Licensor must approve any assignment of this Agreement
by the Licensee to any third-party individual or entity.
 
12.13      Indemnity. LICENSOR and LICENSEE agree to each hold the other free
and harmless from any and all claims, damages and expenses of any kind or nature
whatsoever:  (1) arising from acts of the other; or (2) as a direct or indirect
consequence of termination of this Agreement in accordance with its
terms.  LICENSOR agrees to hold LICENSEE free and harmless from any and all
claims, damages, and expenses of any kind or nature including attorneys fees and
costs arising out of any claim of patent or other infringements by a third party
as it relates to the use by LICENSEE of product(s) supplied to LICENSEE by
LICENSOR.  Further, LICENSEE is relying on the representations of LICENSOR that
it has the approval from the FDA for over-the-counter sales to the general
public. In that regard, LICENSOR agrees to hold LICENSEE free and harmless from
any and all claims, damages, and expenses of any kind or nature including
attorney fees and cost arising out of any claim from the FDA or any other
governmental agency regarding the sale of the product to the public. This
indemnification shall be void and of no force or effect if LICENSEE fails to
obey or comply with any reasonable instruction or limitation imposed by LICENSOR
or the FDA.  This section shall inure to the benefit of anyone who buys
product(s) from LICENSEE that was supplied by LICENSOR.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
16

--------------------------------------------------------------------------------

 
 
12.14      Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.15      Relationship of the Parties. LICENSEE is an independent contractor
and private labeler.  Nothing in this Agreement will be deemed or construed to
create an agency, partnership, joint venture or employment relationship between
LICENSOR and LICENSEE.  LICENSEE will, under no circumstances, represent itself
directly or by implication, as LICENSOR’S agent or employee, nor will LICENSEE
purport or attempt to bind LICENSOR to any liability or obligation
whatsoever.  Nothing contained herein will impose any liability on LICENSOR in
connection with the operation of LICENSEE’S business, or for any expenditure,
obligation or liability incurred by LICENSEE in performing or preparing to
perform, any of its obligations under this Agreement.  The credit risk with
respect to sales by LICENSEE to its customers will be borne by LICENSEE, and the
collectibles of any amount due LICENSEE will in no respect eliminate, reduce or
otherwise affect an obligation of LICENSEE to LICENSOR.


12.16      Amendment. This Agreement may only be modified, supplemented or
amended by a written instrument executed by the parties to it.


12.17      Conditions Precedent. Each and every provision of this Agreement
shall be contingent and become effective only upon the execution and delivery of
the Intellectual Property hereinabove described.


12.18      Schedules. Exhibits and Other Agreements.


(a) The Schedules, Exhibits and other agreements specifically referred to in,
and delivered pursuant to, this Agreement are an integral part of it. Any
disclosure that is made in any of the Schedules delivered pursuant to this
Agreement shall be deemed responsive to any other applicable disclosure
obligation hereunder.


(b) The following are the Exhibits and Schedules annexed hereto and incorporated
by reference and deemed to be part hereof:


(i)            Exhibits:


Exhibit “A”                Patent Pending Applications
Exhibit “B”                 Field of Use
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
17

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, LICENSOR and LICENSEE have executed this Agreement this 30th
day of September, 2011




 
LICENSOR
   
LICENSEE
           
Montecito Biosciences, Ltd.
   
Parallax Diagnostics, Inc.
         
BY:
/s/ Edward W. Withrow III
 
 BY:
/s/ J. Michael Redmond
 
Edward W. Withrow III
   
J. Michael Redmond
 
CEO
   
CEO

 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


PATENT PENDING APPLICATIONS



1.
U.S. Patent Application No. 11/924,033 “Portable Apparatus for Improved Sample
Analysis”



Abstract


The present invention is an improved apparatus for sample analysis. The
apparatus employs an  assay component containing a membrane having one or a
plurality of analyte - specific binding agents attached thereto, a means for
absorbing liquid, and a piston means for drawing analytes through said membrane
into said means for absorbing liquid. The apparatus is configured to be portable
and provide a detector for detecting binding of an analyte to an analyte-
specific binding agent, a plurality of data acquisition components, and a
computer for integrating, analyzing and storing the detected analyte specific
binding and acquired data.
 
2.
U.S. Patent Application No. 11/856,925 “Method for Determining the Immune Status
of a Subject”



Abstract
 
The present invention is a method for using levels of soluble Clusters of
Differentiation (CD) proteins, or cell surface-localized CD proteins extracted
from T lymphocytes for determining the immune status of a subject. The present
invention also a kit containing a CD protein extraction means and at least one
antibody which specifically binds a CD protein for use in carrying out the
method of the invention.
 
3.
U.S. Patent Application No. 11/221/038 “Method of Identifying Drugs, Targeting
Moieties or Diagnostics”



Abstract
 
The present invention relates to a method for identifying a binding agent or
epitope for use in drug design, drug targeting or diagnostics. The method
employs contacting and sorting binding agents and cognate epitopes from
collections thereof, characterizing the binding agent and cognate epitope,
detecting the level or location of the epitope in a sample using the binding
agent, and correlating the level or location of the epitope in the sample with
the presence or stage of a disease or condition to identify novel drugs,
targeting moieties, or diagnostic agents.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
19

--------------------------------------------------------------------------------

 
 
4.
U.S. Patent No. 11/221,252 “Method of Producing a Plurality of Isolated
Antibodies to a Plurality of Cognate Antigens”



Abstract
 
The present invention relates to a method for producing high affinity antibodies
that are antigen-specific. The method involves binding a plurality of
antibody-producing B-cells from a mammal to a plurality of cognate antigens;
sorting the bound antibody-producing B-cell and cognate antigen; amplifying
nucleic acid sequences encoding each antibody, or fragment thereof, from the
B-cells; and expressing the each antibody in a protein expression system.
Antibodies produced in this manner are useful in diagnostic and therapeutic
applications.
 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


FIELD OF USE


Field of Use is defined as Diagnostic testing for any disease or medical
condition that can be transmitted by one human to another. The Field of Use
herewith does not include diagnostic or analytical testing within the Veterinary
and Livestock, Environmental Testing or any military, law enforcement,
bioterrorism or homeland security related industries.
 
Such testing to be done at the point of care, such point of care may include but
are not limited to places such as:



 
·
Hospitals
 
·
Emergency Medical Vehicle Care
 
·
Mobile Health Clinics
 
·
Schools
 
·
Government Agencies
 
·
Retail Drug Stores
 
·
Corporations
 
·
Hospices
 
·
Assisted Living and Nursing Homes
 
·
Home Health Care
 
·
Physician’s offices

 
MBS-Parallax Diagnostics
License of Intellectual Property
 September 2011

21

--------------------------------------------------------------------------------
